Citation Nr: 0500423	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-14 939	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for chronic left cervical strain.

2.  Entitlement to a rating in excess of 20 percent for 
chronic muscular strain, left scapula trapezius, status post 
acromioclavicular (AC) joint separation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to March 
1986 and from July 1987 to July 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
demonstrates that the veteran's chronic left cervical strain 
is characterized by forward flexion limited to 15 degrees 
during periodic flare-ups.

2.  The competent and probative medical evidence of record 
demonstrates that the veteran's chronic muscular strain, left 
scapula trapezius, status post AC joint separation, is 
characterized by limitation of motion to not more than 160 
degrees, and 90 degrees during flare-ups.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but not 
more, for chronic left cervical strain, are met, under 
criteria effective September 26, 2003.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5290 (2003),  68 Fed. Reg. 51,454, et 
seq. (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2004)).

2.  The criteria for a rating in excess of 20 percent for 
chronic muscular strain, left scapula trapezius, status post 
acromioclavicular (AC) joint separation are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In an April 2000 written statement, DS, MD, indicated that he 
was the primary care physician following the veteran.  He 
reported that the veteran had chronic muscular strain of the 
left trapezius and acromioclavicular joint separation on the 
left.  He continued to have neck, upper back, and shoulder 
pain.

In a May 2000 written statement, LM, DC, indicated he treated 
the veteran from 1989 to 1993 for shoulder and cervical spine 
injuries.  Dr. M opined that the veteran had some permanent 
injury to the left shoulder/upper back region that would most 
likely be symptomatic periodically.

August 2000 VA X-ray reports show no evidence of fracture or 
malalignment in the veteran's 1st through 7th cervical 
vertebrae (C1-C7).  The vertebral body heights and disc 
spaces were maintained.  The prevertebral soft tissues were 
within normal limits.  In the veteran's left shoulder, there 
was no evidence of fracture or focal destruction of bone.  
There was thought to possibly be minimal spurring about the 
acromioclavicular joint.  The glenohumeral joint was 
maintained.

In August 2000, the veteran underwent VA joint examination.  
In recent years, he had experienced increasing pain in the 
left shoulder anteriorly and superiorly.  He noted pain in 
association with movements, crepitation, popping, and morning 
stiffness.  There was no dislocation.  Range of motion was 
painful past 90 degrees of forward flexion.  Flare-ups of 
shoulder pain would occur in association with heavy work.  
The veteran thought that flare-ups resulted in 50-60 degrees 
of loss in forward flexion and abduction, and he noted 
increasing weakness in his left arm.

The veteran also complained of increasing trapezial pain, 
which radiated to the base of the skull on the left, and he 
had a palpable tender muscle in that area during those times.  
He also noted headaches.  He had some radicular symptoms back 
down from the neck into the trapezial area and shoulder.  He 
did not have chronic loss of range of motion, but during 
flare-ups of left trapezial pain, he did experience some 
additional loss of motion in the cervical spine.  There was 
some morning stiffness in the cervical spine.

On examination, the veteran's left shoulder had normal-
appearing architecture.  Mild tenderness was noted anteriorly 
and superiorly.  There was trapezial pain to palpation.  On 
range of motion testing of the shoulder, there was 160 
degrees of forward flexion and abduction and 80 degrees 
internal and external rotation.  There was no evidence of 
subluxation.  The clavicle was intact.  Cervical examination 
showed tenderness to the left paraspinous cervical 
musculature.  There were 20 degrees of forward flexion, 20 
degrees of hyperextension, lateral bending to 20 degrees in 
both directions, and 40 degrees of rotation in both 
directions.  Deep tendon reflexes in the upper extremities 
were equal.  Motor testing revealed the biceps and triceps 
strength was 4/5.  There was no atrophy.

The diagnoses were left trapezial strain with 
acromioclavicular joint degenerative disease, and chronic 
left cervical strain.  The examiner opined that, during 
flare-ups, the veteran's shoulder experienced additional 
motion loss estimated at 20 degrees of forward flexion and 
abduction.  He did not expect any additional motor weakness.  
He did not expect any incoordination with the flare-ups.  
During flare-ups of the veteran's left trapezial muscular 
strain, he expected that the veteran would have associated 
left cervical symptoms.  That would include increased pain 
resulting in additional estimated motion loss of 5 degrees of 
forward flexion, hyperextension, and lateral bending.  He did 
not expect any incoordination or excessive muscular fatigue 
in the upper extremities, but expected moderate muscular 
fatigue in the cervical region during those flare-ups.

January 2001 private emergency room records shows the veteran 
presented and complained of pain in his shoulder.  He was 
prescribed pain medication, and released with a diagnosis of 
acute and chronic shoulder/trapezius pain.

A September 2001 VA outpatient record shows the veteran 
presented for the purpose of establishing a VA medical center 
primary care physician.  He reported increasing stiffness and 
muscle spasms, secondary to work related activity.  His 
symptoms were exacerbated by repetitious movements.  The 
veteran's pain medication was altered.

In a May 2002 written statement, the veteran indicated that 
he currently worked on a vessel subject to inspection by the 
Coast Guard.  While he was on board, it was mandated by the 
Coast Guard that he could not take pain medication, because 
it could alter his ability to work safely.  The veteran 
attached documents showing the physical evaluation guidelines 
for Merchant Mariner's documents and licenses.

A September 2002 VA outpatient record shows the veteran 
recently had physical therapy treatment, which he said made a 
small amount of progress.  However, one of the physical 
therapy reports described 50 percent improvement in his pain 
control.  On examination, range of motion of the cervical 
spine was full.  The veteran appeared to hold his shoulders 
slightly up and tense more visibly on the left than the right 
side.  Range of motion of the shoulders was full.  Palpation 
of the cervical spine on the spinous processes was negative.  
There was tenderness over the lateral occiput muscle 
insertions on the left, as well as in the levator scapula and 
lower trapezius area on the left side.

The veteran was able to relax these areas of muscle 
tenderness, although initially they felt like trigger points.  
However, he immediately recontracted his shoulders and jutted 
his chin forward repeatedly without any visible change in his 
posture, after numerous attempts to describe and physically 
actually reposition his head and shoulders.  He was unable to 
sustain this.  Palpation of the thoracic spine was notably 
tender from approximately the 1st to the 6th thoracic 
vertebrae (T2-T6) over the spinous processes.  Range of 
motion of the thoracic spine appeared to be slightly limited 
in extension.  He did not want to move into an extension 
position.  The assessment was that the chronic muscle strain 
was most likely the source of the majority of the pain, 
secondary to poor posture, body mechanics, and development of 
trigger points.

A September 2002 X-ray report of the veteran's cervical spine 
shows normal alignment.  Small osteophytes were seen at C5-6.  
The discs were of normal width.  The neural arches and spinal 
canal appeared normal.

An October 2002 report of a magnetic resonance imaging (MRI) 
scan shows impressions of minimal uncovertebral joint 
hypertrophy in the mid-cervical spine, without neural 
foraminal or central canal stenosis, and a possible foreign 
body in the interspinous region between C4 and C5 with 
surrounding granulomatous change.

A June 2003 VA outpatient record reflects that the veteran 
complained of pain and muscle spasm on his neck and between 
his shoulder blades.  He said that symptoms were gradually 
getting worse, and his pain level was increasing.

November 2003 and January 2004 VA outpatient records show the 
veteran had been involved in a recent motor vehicle accident.  
This had resulted in lower back pain in addition to his 
chronic upper back and shoulder pain.  A January 2004 MRI of 
the veteran's thoracic spine showed no neural canal or neural 
foraminal stenosis, and no evidence of posterior arachnoid 
cyst.  Specifically, there was normal cerebrospinal fluid 
flow posterior to the cord at that level, and there was no 
abnormal enhancement.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a May 2003 letter, the RO informed the veteran of the VCAA 
and its effect on his claims.  In addition, the veteran was 
advised, by virtue of a detailed April 2003 statement of the 
case (SOC) and February and March 2004 supplemental 
statements of the case (SSOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claims.  We therefore 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claims, and that the SOC and SSOCs issued by the RO 
clarified what evidence would be required to establish 
entitlement to increased ratings.  The veteran responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the April 
2003 SSOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Applicable Law

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2004).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
evaluation of the level of disability is to be based upon 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation-of-motion diagnostic codes.  
The Court interpreted these regulations in DeLuca v. Brown, 8 
Vet. App. 202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  Although the Board is 
required to consider the effect of the veteran's pain when 
making a rating determination, the rating schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).

C.  Cervical Strain

The Board here notes that this is a claim in which the 
veteran has expressed continuing disagreement with the 
initial rating assignment.  The U.S. Court of Appeals for 
Veterans Claims has addressed the distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The Board notes that, during the pendency of the veteran's 
claim and appeal, substantive changes were made twice to that 
portion of the Rating Schedule that addresses spinal disease, 
including intervertebral disc syndrome, at Diagnostic Code 
5293.  See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002) (codified 
at 38 C.F.R. § 4.71a, DC 5293 (2003)).  These changes became 
effective on September 23, 2002.  See also 68 Fed. Reg. 
51,454, 51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243).  These changes became 
effective on September 26, 2003.  They were promulgated, in 
part, for purposes of updating the Rating Schedule with 
current medical terminology and unambiguous criteria to 
reflect medical advances since last reviewed.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).  A review of the record demonstrates 
that the RO considered the old and new rating criteria, and 
the veteran was made aware of the changes.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

The veteran's cervical strain was rated as 20 percent 
disabling in April 2001 under the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5290 (2003).  Under that 
diagnostic code, limitation of motion of the cervical spine 
is rated 10 percent disabling when slight, 20 percent 
disabling when moderate, and 30 percent disabling when 
severe.

The Board has thoroughly reviewed the veteran's medical 
records and cannot find that the veteran's motion of the 
cervical spine was ever limited to a severe degree.  Indeed, 
his August 2000 VA examination report shows his forward 
flexion, hyperextension, and lateral bending were only 
limited to 20 degrees.  Normal range of motion of the 
cervical spine is flexion and extension to 45 degrees and 
lateral flexion to 45 degrees.  See 38 C.F.R. § 4.71a, Plate 
V (2004).  Furthermore, a more recent September 2002 
outpatient report showed the veteran had full range of motion 
of his cervical spine.  Therefore, while the veteran was 
shown to have some limitation of motion of his cervical spine 
in August 2000, it did not rise to the level of severe, to 
warrant an increased rating under DC 5290.


In an effort to afford the veteran the highest possible 
disability rating under the regulations in effect prior to 
September 26, 2003, the Board has considered all other 
cervical spine diagnostic codes.  However, the veteran has 
never been diagnosed with ankylosis of the cervical spine.  
Therefore, 38 C.F.R. § 4.71a, DC 5287 (2003) is not for 
application.  Furthermore, the veteran was never diagnosed 
with fracture of the vertebra, complete bony fixation of the 
spine, intervertebral disc syndrome, or lumbosacral strain 
associated with his cervical strain.  Therefore, 38 C.F.R. 
§ 4.71a, DCs 5285, 5286, 5293, 5295 (2003) are not for 
application.

Effective September 26, 2003, the revised regulations provide 
as follows:

General Rating Formula for Diseases and Injuries 
of the Spine

(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on 
Incapacitating Episodes): With or without symptoms 
such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire 
thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine;

30% Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the 
entire cervical spine

20% Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis

10% Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 
50 percent or more of the height

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are 
zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, 
extension, left and right lateral flexion, and 
left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note 
are the maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the 
normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion measurement 
to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or 
more of the following: difficulty walking because 
of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).

The Board finds that, under the revised criteria, the veteran 
would be awarded the same 20 percent disability rating 
because his limitation of motion of forward flexion of the 
cervical spine was limited, in August 2000, to 20 degrees.  
As stated above, a

20 percent disability rating is warranted where limitation of 
forward flexion of the cervical spine was greater than 15, 
but not greater than 30 degrees.

In evaluating the veteran under the criteria of DeLuca, 
supra, the Board notes that the August 2000 examiner opined 
that, during his occasional flare-ups, the veteran would lose 
an additional 5 degrees of forward flexion in his cervical 
spine.  Therefore, giving the benefit of the doubt as to the 
degree of disability to the veteran, the Board finds that his 
cervical strain should be awarded a 30 percent disability 
rating under the revised regulations, effective September 26, 
2003.  A higher, 40 percent disability rating is not 
warranted because, as stated above, there is no evidence that 
the veteran was diagnosed with ankylosis of the cervical 
spine.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time from the filing of the veteran's 
claim for service connection, in June 2000, to the effective 
date of the current provisions for evaluating his disability, 
has his cervical strain been more disabling than it was rated 
by the RO.  Thus, the increased disability evaluation granted 
herein cannot be effective earlier than September 26, 2003.

D.  Left Shoulder

The veteran's left shoulder disability is currently rated 20 
percent disabling under the criteria of 38 C.F.R. § 4.71a, DC 
5201 (2004).  Under DC 5201, limitation of motion of the arm 
to 25 degrees from the side is rated 40 percent disabling for 
the major arm and 30 percent disabling for the minor arm.  
Id.  Limitation of motion to midway between the side and 
shoulder level warrants a 30 percent disability rating for 
the major arm and a 20 percent disability for the minor arm.  
Id.  Limitation of motion at shoulder level warrants a 20 
percent disability rating for either arm.


The veteran's medical records have not been clear as to which 
of the veteran's hands is dominant.  However, since the 
August 2000 VA examination report shows that his left 
shoulder abduction was limited to 160 degrees, with an 
additional loss of 20 degrees during flare-ups, the veteran's 
disability could only be described as arm motion limited to 
his shoulder level, or 90 degrees.  Therefore, since, at that 
level, DC 5201 provides for the same disability rating for 
each arm, the Board determines that he was properly rated by 
the RO as 20 percent disabled under DC 5201.  Since the 
veteran was able to abduct to 160 degrees, even taking into 
consideration the veteran's flare-ups, the Board cannot find 
that he was limited to about 45 degrees, as required for an 
increased rating.

Again, in an effort to afford the veteran the highest 
possible disability rating, the Board also looked at other 
diagnostic codes to determine whether the veteran's rating 
could be increased.  However, the veteran has never been 
diagnosed with ankylosis of the scapulohumeral articulation 
or other impairment of the humerus.  Therefore, 38 C.F.R. 
§ 4.71a, DC 5200, 5202 (2004) are not for application.

With respect to the criteria described in DeLuca, supra, the 
Board notes that this consideration has already been afforded 
to the veteran in determining that his left shoulder 
disability warrants a 20 percent disability rating.  The 
Board finds that the RO properly applied the DeLuca criteria 
in this case and that an even higher rating is not proper 
under the criteria of DeLuca.

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for an increased rating for 
the veteran's chronic muscular strain, left scapula 
trapezius, status post AC joint separation, the benefit-of-
the-doubt doctrine is inapplicable, and an increased rating 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.




ORDER

A 30 percent disability rating for cervical strain is 
granted, effective September 26, 2003, subject to the laws 
and regulations governing the payment of monetary awards.

A rating in excess of 20 percent for chronic muscular strain, 
left scapula trapezius, status post AC joint separation, is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


